Exhibit 10.2

Execution Version

 

 

COLLATERAL TRUST AGREEMENT

dated as of October 29, 2020,

among

UNISYS CORPORATION,

the Subsidiary Guarantors from time to time party hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Notes Trustee under the Notes Indenture,

the other Pari Passu Lien Representatives from time to time party hereto

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Trustee

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1  

SECTION 1.1.

  Defined Terms      1  

SECTION 1.2.

  Rules of Interpretation      14  

ARTICLE 2. THE SENIOR TRUST ESTATE

     16  

SECTION 2.1.

  Declaration of Senior Trust      16  

SECTION 2.2.

  Actions of Holders of Pari Passu Lien Representatives and Holders of Pari
Passu Lien Obligations      17  

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

     17  

SECTION 3.1.

  Undertaking of the Collateral Trustee      17  

SECTION 3.2.

  Release or Subordination of Liens      18  

SECTION 3.3.

  Enforcement of Liens      19  

SECTION 3.4.

  Application of Proceeds      20  

SECTION 3.5.

  Powers of the Collateral Trustee      21  

SECTION 3.6.

  Documents and Communications      21  

SECTION 3.7.

  For Sole and Exclusive Benefit of Holders of Pari Passu Lien Obligations     
22  

SECTION 3.8.

  Additional Pari Passu Lien Debt      22  

SECTION 3.9.

  Additional Junior Lien Debt      23  

SECTION 3.10.

  Additional First Lien Debt      23  

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER SUBSIDIARY
GUARANTORS

     23  

SECTION 4.1.

  Release of Liens on Collateral      23  

SECTION 4.2.

  Delivery of Copies to Pari Passu Lien Representatives      25  

SECTION 4.3.

  Collateral Trustee Not Required to Serve, File, Register or Record      25  

SECTION 4.4.

  Release of Liens in Respect of Notes      25  

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

     26  

SECTION 5.1.

  No Implied Duty      26  

SECTION 5.2.

  Appointment of Agents and Advisors      26  

SECTION 5.3.

  Other Agreements      26  

SECTION 5.4.

  Solicitation of Instructions      26  

SECTION 5.5.

  Limitation of Liability      27  

SECTION 5.6.

  Documents in Satisfactory Form      27  

SECTION 5.7.

  Entitled to Rely      27  

SECTION 5.8.

  Pari Passu Lien Debt Default      27  



--------------------------------------------------------------------------------

SECTION 5.9.

  Actions by Collateral Trustee      27  

SECTION 5.10.

  Security or Indemnity in Favor of the Collateral Trustee      27  

SECTION 5.11.

  Rights of the Collateral Trustee      28  

SECTION 5.12.

  Limitations on Duty of Collateral Trustee in Respect of Collateral      28  

SECTION 5.13.

  Assumption of Rights, Not Assumption of Duties      29  

SECTION 5.14.

  No Liability for Clean Up of Hazardous Materials      29  

SECTION 5.15.

  No Obligation to Act      29  

ARTICLE 6. RESIGNATION, REMOVAL AND REPLACEMENT OF THE COLLATERAL TRUSTEE

     30  

SECTION 6.1.

  Resignation or Removal of Collateral Trustee      30  

SECTION 6.2.

  Appointment of Successor Collateral Trustee      30  

SECTION 6.3.

  Succession      30  

SECTION 6.4.

  Merger, Conversion or Consolidation of Collateral Trustee      31  

ARTICLE 7. MISCELLANEOUS PROVISIONS

     31  

SECTION 7.1.

  Amendment      31  

SECTION 7.2.

  Voting      35  

SECTION 7.3.

  Further Assurances; Insurance; Real Estate.      35  

SECTION 7.4.

  RESERVED      38  

SECTION 7.5.

  Successors and Assigns      38  

SECTION 7.6.

  Delay and Waiver      38  

SECTION 7.7.

  Notices      38  

SECTION 7.8.

  Notice Following Discharge of Pari Passu Lien Obligations      39  

SECTION 7.9.

  Entire Agreement      39  

SECTION 7.10.

  Compensation; Expenses      39  

SECTION 7.11.

  Indemnity      40  

SECTION 7.12.

  Severability      41  

SECTION 7.13.

  Headings      41  

SECTION 7.14.

  Obligations Secured      41  

SECTION 7.15.

  Governing Law      41  

SECTION 7.16.

  Consent to Jurisdiction      41  

SECTION 7.17.

  Waiver of Jury Trial      42  

SECTION 7.18.

  eSignatures; Counterparts      42  

SECTION 7.19.

  Effectiveness      43  

SECTION 7.20.

  Additional Subsidiary Guarantors      43  

SECTION 7.21.

  Continuing Nature of this Agreement      43  

SECTION 7.22.

  Insolvency      43  

SECTION 7.23.

  Rights and Immunities of Pari Passu Lien Representatives      43  

SECTION 7.24.

  Patriot Act      43  

SECTION 7.25.

  Force Majeure      44  

 

ii



--------------------------------------------------------------------------------

EXHIBIT A – Additional Pari Passu Lien Debt Designation EXHIBIT B – Form of
Collateral Trust Joinder—Additional Pari Passu Lien Debt EXHIBIT C – Form of
Collateral Trust Joinder—Additional Subsidiary Guarantors SCHEDULE 1 – Mortgaged
Properties

 

iii



--------------------------------------------------------------------------------

This Collateral Trust Agreement (this “Agreement”) is dated as of October 29,
2020 and is by and among Unisys Corporation, a Delaware corporation (the
“Company”), the Subsidiary Guarantors from time to time party hereto, Wells
Fargo Bank, National Association, as Notes Trustee (as defined below), the other
Pari Passu Lien Representatives from time to time party hereto, and Wells Fargo
Bank, National Association, as Collateral Trustee (in such capacity and together
with its successors in such capacity, the “Collateral Trustee”).

RECITALS

The Company intends to issue 6.875% Senior Secured Notes due 2027 (such notes
issued from time to time under the Notes Indenture (as defined below), the
“Notes”) in an aggregate principal amount of $485,000,000 pursuant to an
Indenture, dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Notes
Indenture”), among the Company, the Subsidiary Guarantors party thereto from
time to time and Wells Fargo Bank, National Association, as trustee (in such
capacity and together with its successors and assigns in such capacity, the
“Notes Trustee”).

The Company and the Subsidiary Guarantors intend to secure the Obligations under
the Notes, the Subsidiary Guarantees of the Notes and the Indenture and any
future Pari Passu Lien Debt with Liens on all current and future Collateral to
the extent that such Liens have been provided for in the applicable Security
Documents.

This Agreement sets forth the terms on which each Secured Party has appointed
the Collateral Trustee to act as the collateral trustee for the current and
future holders of the Pari Passu Lien Obligations to receive, hold, maintain,
administer and distribute the Collateral at any time delivered to the Collateral
Trustee or the subject of the Security Documents, and to enforce the Security
Documents and all interests, rights, powers and remedies of the Collateral
Trustee with respect thereto or thereunder and the proceeds thereof.

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

AGREEMENT

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1. Defined Terms. The following terms will have the following
meanings:

“ABL Agent” has the meaning assigned to that term in the ABL Intercreditor
Agreement.

“ABL Agreement” has the meaning assigned to that term in the ABL Intercreditor
Agreement.



--------------------------------------------------------------------------------

“ABL Collateral” has the meaning assigned to that term in the ABL Intercreditor
Agreement.

“ABL Collateral Documents” has the meaning assigned to that term in the ABL
Intercreditor Agreement.

“ABL Intercreditor Agreement” means that certain ABL Intercreditor Agreement,
dated as of the Issue Date, among the Company, the Subsidiary Guarantors from
time to time party thereto, the ABL Agent, the Collateral Trustee and such
additional parties from time to time party thereto pursuant to the terms
thereof, as it may be amended, supplemented, amended and restated or otherwise
modified and in effect from time to time.

“ABL Liens” means Liens granted pursuant to the ABL Collateral Documents to the
ABL Agent at any time, upon the ABL Collateral of the Company or any Subsidiary
Guarantor to secure ABL Obligations.

“ABL Loan Documents” has the meaning assigned to that term in the ABL
Intercreditor Agreement.

“ABL Obligations” has the meaning assigned to that term in the ABL Intercreditor
Agreement.

“Account” means, as of any date of determination, all “accounts” (as such term
is defined in the UCC) of the Company and including the unpaid portion of the
obligation of a customer of the Company in respect of inventory purchased by and
shipped to such customer and/or the rendition of services by the Company, as
stated on the respective invoice of the Company.

“Act of Required Debtholders” means, as to any matter at any time, a direction
in writing delivered to the Collateral Trustee by or with the written consent of
the holders of at least 50.1% of the sum of:

(1) the aggregate outstanding principal amount of Pari Passu Lien Debt
(including outstanding letters of credit whether or not then available or drawn
unless cash collateralized, with such letters of credit being deemed to have a
principal amount equal to the maximum potential liability of the Company and the
Subsidiary Guarantors thereunder); and

(2) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute Pari
Passu Lien Debt.

For purposes of this definition, (a) Pari Passu Lien Debt registered in the name
of, or beneficially owned by, the Company or any Affiliate of the Company will
be deemed not to be outstanding, and (b) votes will be determined in accordance
with Section 7.2. In addition, with respect to any amendment, the consent of the
holders of any Pari Passu Lien Debt is not necessary under any Security Document
or Pari Passu Lien Document to approve the particular form of any proposed
amendment. It is sufficient if such consent approves the substance of the
proposed amendment.

 

2



--------------------------------------------------------------------------------

“Additional Pari Passu Lien Debt” has the meaning set forth in Section 3.8.

“Additional Pari Passu Lien Debt Designation” means a notice in substantially
the form of Exhibit A.

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For the purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Agreement” has the meaning set forth in the preamble.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Board of Directors” has the meaning assigned to that term in the Notes
Indenture.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in the State of New York are authorized or required by law
to close.

“Capital Stock” of any Person means any and all shares, interests,
participations, warrants, options (including any Permitted Bond Hedge
Transaction (as defined in the Notes Indenture)) or other rights to acquire or
other equivalents of or interests in (however designated) corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person, but in each case excluding any debt security that is
convertible or exchangeable for Capital Stock.

“CFC” means any Person that is a controlled foreign corporation within the
meaning of Section 957 of the Code.

“Class” means every Series of Pari Passu Lien Debt, taken together.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

“Collateral” means all the assets and properties subject to the Liens created
(or purported to be created) by the Security Documents. For the avoidance of
doubt, no Excluded Assets shall be included in the Collateral.

“Collateral Account” means one or more deposit accounts or securities accounts
under the control of the Notes Trustee or the Collateral Trustee holding only
the proceeds of any sale or disposition of any Shared Collateral.

“Collateral Trust Joinder” means (1) with respect to the provisions of this
Agreement relating to any Additional Pari Passu Lien Debt, an agreement
substantially in the form of Exhibit B and (2) with respect to the provisions of
this Agreement relating to the addition of additional Subsidiary Guarantors, an
agreement substantially in the form of Exhibit C.

 

3



--------------------------------------------------------------------------------

“Collateral Trustee” has the meaning set forth in the preamble.

“Company” has the meaning set forth in the preamble.

“Consolidated Total Assets” has the meaning assigned to that term in the Notes
Indenture.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Covenant Defeasance” has the meaning assigned to that term in the Notes
Indenture.

“Debt” has the meaning assigned to that term in the Notes Indenture.

“Debt Facility” means one or more credit facilities, debt facilities, indentures
or commercial paper facilities in each case with banks or other financial
institutions or lenders or investors, providing for revolving credit loans, term
loans, private placements, debt securities, receivables financings (including
through the sale of receivables to such lenders or to special purpose entities
formed to borrow from such lenders against such receivables) or letters of
credit or letter of credit guarantees, in each case, as amended, restated,
modified, supplemented, extended, renewed, refunded, replaced or refinanced in
whole or in part from time to time (including increases in borrowings permitted
under the Notes Indenture and the other Pari Passu Lien Documents) or additions
of Restricted Subsidiaries as additional borrowers or guarantors thereunder.

“Discharge of Pari Passu Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Pari Passu Lien Debt;

(2) payment in full in cash of the principal of, and interest and premium, if
any, on all Pari Passu Lien Debt (other than any undrawn letters of credit),
including interest and premiums accruing on or after the commencement of any
Insolvency Proceeding, whether or not such interest or premiums would be allowed
or allowable in such Insolvency Proceeding;

 

4



--------------------------------------------------------------------------------

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Pari Passu Lien
Document) of all outstanding letters of credit constituting Pari Passu Lien
Debt; and

(4) payment in full in cash of all other Pari Passu Lien Obligations that are
outstanding and unpaid at the time the Pari Passu Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

“Dollars” means the lawful money of the United Stated of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state or territory thereof or the District of Columbia
that is not either (1) a FSHCO, (2) a direct or indirect Subsidiary of a CFC or
(3) an entity that is disregarded as a separate entity of a CFC or a FSHCO for
United States federal income tax purposes, and which, in the case of clauses
(2) and (3) above, has no business or operations in the United States, any state
or territory thereof or the District of Columbia.

“Equally and Ratably” means, in reference to sharing of Liens or proceeds
thereof as between holders of Pari Passu Lien Obligations within the same Class,
that such Liens or proceeds:

(1) will be allocated and distributed in accordance with Section 3.4, first, to
the Pari Passu Lien Representative for each outstanding Series of Pari Passu
Lien Debt within that Class, for the account of the holders of such Series of
Pari Passu Lien Debt, ratably in proportion to the principal of, and interest
and premium (if any) and reimbursement obligations (contingent or otherwise)
with respect to letters of credit, if any, outstanding (whether or not drawings
have been made under such letters of credit) on, each outstanding Series of Pari
Passu Lien Debt within that Class when the allocation or distribution is made;
and thereafter

(2) will be allocated and distributed in accordance with Section 3.4 (if any
remain after payment in full of all of the principal of, and interest and
premium (if any) and reimbursement obligations (contingent or otherwise) with
respect to letters of credit, if any, outstanding (whether or not drawings have
been made on such letters of credit) on all outstanding Pari Passu Lien
Obligations within that Class) to the Pari Passu Lien Representative for each
outstanding Series of Pari Passu Lien Obligations within that Class, for the
account of the holders of any remaining Pari Passu Lien Obligations within that
Class, ratably in proportion to the aggregate unpaid amount of such remaining
Pari Passu Lien Obligations within that Class due and demanded (with written
notice to the applicable Pari Passu Lien Representative and the Collateral
Trustee) prior to the date such distribution is made.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

5



--------------------------------------------------------------------------------

“Excess Proceeds” has the meaning assigned to that term in the Notes Indenture.

“Excluded Assets” has the meaning assigned to that term in the ABL Intercreditor
Agreement.

“Fair Market Value” has the meaning assigned to that term in the Notes
Indenture.

“Finance Lease Obligation” has the meaning assigned to that term in the Notes
Indenture.

“First Lien Debt” has the meaning assigned to that term in the Notes Indenture.

“First Lien Debt Collateral Agent” the collateral agent, collateral trustee or
other applicable agent or representative in respect of the applicable First Lien
Debt to which the security interests securing such First Lien Debt are granted
for the benefit of the holders of any First Lien Debt and the First Lien Debt
Representative pursuant to the applicable First Lien Debt Documents.

“First Lien Obligations” has the meaning assigned to that term in the Notes
Indenture.

“First Lien Debt Representatives” has the meaning assigned to that term in the
Notes Indenture.

“Fitch” means Fitch, Inc., and any successor to its rating agency business.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is not a Domestic Subsidiary.

“FSHCO” means any Person (other than, solely for purposes of the definition of
“Shared Collateral,” Unisys AP Investment Company I) substantially all of the
assets of which consist of Capital Stock of one or more CFCs; provided that for
this definition, the term “Capital Stock” includes all interests in a CFC
treated as equity for U.S. federal income tax purposes.

“GAAP” means accounting principles generally accepted in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements, and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Issue Date.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Grantor” has the meaning assigned to that term in the Security Agreement.

 

6



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, currency or commodity risks either generally or under specific
contingencies.

“Indemnified Liabilities” means any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, taxes, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, performance, administration or enforcement of this Agreement or any of
the other Security Documents, including any of the foregoing relating to the use
of proceeds of any Pari Passu Lien Debt or the violation of, noncompliance with
or liability under, any law applicable to or enforceable against the Company,
any of its Subsidiaries or any Subsidiary Guarantor or any of the Collateral and
all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 7.11(a).

“Insolvency Proceeding” means: (a) any voluntary or involuntary case or
proceeding under any Bankruptcy Law with respect to the Company or any
Subsidiary Guarantor; (b) any receivership, liquidation or other similar case or
proceeding with respect to the Company or any Subsidiary Guarantor or with
respect to a material portion of its assets; (c) any other liquidation,
dissolution or winding up of the Company or any Subsidiary Guarantor whether
voluntary or involuntary; or (d) any assignment for the benefit of creditors or
any other marshaling of assets or liabilities of the Company or any Subsidiary
Guarantor.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Trademarks, Internet
Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreements” means, collectively, this Agreement, the ABL
Intercreditor Agreement and the Senior-Junior Intercreditor Agreement (if any).

“Interest Rate, Currency or Commodity Price Agreement” has the meaning assigned
to that term in the Notes Indenture.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

7



--------------------------------------------------------------------------------

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, licensing any right to or interest in any
Intellectual Property.

“Issue Date” means October 29, 2020.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement to be
entered into among the Company, the Subsidiary Guarantors, the Collateral
Trustee, on behalf of itself and the holders of any Pari Passu Lien Obligations,
the ABL Agent, on behalf of itself and the holders of any ABL Obligations, to
the extent any First Lien Debt is incurred and outstanding, the First Lien Debt
Collateral Agent, on behalf of itself and the holders of any First Lien
Obligations, the First Lien Debt Representatives, and the authorized
representative of any Junior Lien Obligations, on behalf of itself and the
holders of such Junior Lien Obligations, which agreement shall be on customary
terms and establish that the Liens on any Collateral securing such Junior Lien
Obligations shall have Junior Lien Priority.

“Junior Lien Obligations” means all Obligations secured by a Lien having Junior
Lien Priority.

“Junior Lien Priority” means any Debt of the Company or any Subsidiary Guarantor
which is secured by a Lien on any of the Collateral on a basis that is junior in
priority to each of the Notes, the Pari Passu Lien Obligations, the ABL
Obligations and the First Lien Obligations pursuant to the Junior Lien
Intercreditor Agreement.

“Legal Defeasance” has the meaning assigned to that term in the Notes Indenture.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether contingent or actual.

“Lien” means, with respect to any property or assets, any mortgage or deed of
trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien (statutory or otherwise), charge, easement (other than any
easement not materially impairing usefulness or marketability), encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such property or assets
(including, without limitation, any sale and leaseback arrangement, conditional
sale or other title retention agreement having substantially the same economic
effect as any of the foregoing).

 

8



--------------------------------------------------------------------------------

“Lien Sharing and Priority Confirmation” means, as to any Series of Pari Passu
Lien Debt, the written agreement of the Pari Passu Lien Representative of such
Series of Pari Passu Lien Debt, as set forth in the applicable Collateral Trust
Joinder or as otherwise set forth in the indenture, credit agreement or other
agreement governing such Series of Pari Passu Lien Debt, for the enforceable
benefit of all holders of each existing and future Series of Pari Passu Lien
Debt and each existing and future Pari Passu Lien Representative:

(1) that all Pari Passu Lien Obligations will be and are secured Equally and
Ratably by all Pari Passu Liens at any time granted (or purported to be granted)
by the Company or any Subsidiary Guarantor to secure any Obligations in respect
of such Series of Pari Passu Lien Debt, whether or not upon property otherwise
constituting Collateral, and that all such Pari Passu Liens will be enforceable
by the Collateral Trustee for the benefit of all holders of Pari Passu Lien
Obligations Equally and Ratably;

(2) that the holders of Obligations in respect of such Series of Pari Passu Lien
Debt are bound by the provisions of this Agreement (and the ABL Intercreditor
Agreement and the Senior-Junior Intercreditor Agreement), including the
provisions relating to the ranking of Pari Passu Liens and the order of
application of proceeds from enforcement of Pari Passu Liens; and

(3) consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement and the other Security Documents.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Property” means each parcel of real property owned in fee simple by
the Company or any Subsidiary Guarantor required to be mortgaged to the
Collateral Trustee, for the benefit of Secured Parties, including, without
limitation, the properties listed on Schedule 1 (which Schedule shall be
supplemented from time to time to reflect any additional property required to be
mortgaged pursuant to Section 7.3(h)(5)).

“Mortgages” means the mortgages, debentures, hypothecs, fixture filings, deeds
of trust, deeds to secure Debt or other similar documents in legally sufficient
form to vest in the Collateral Trustee a perfected first-priority Lien (subject
to Permitted Liens) in the Mortgaged Property and the other Collateral secured
by and described in the mortgages, debentures, hypothecs, fixture filings, deeds
of trust, deeds to secure Debt, together with Opinions of Counsel qualified in
the jurisdiction in which the subject Mortgage is granted (or purported to be
granted) as to, among other customary opinions, the enforceability of the
subject Mortgage, and Opinions of Counsel qualified in the jurisdiction of
organization of the owner of the applicable Mortgaged Property covering the due
authorization, execution and delivery of the applicable Mortgage, along with
such other documents, instruments, certificates, affidavits and agreements to
perfect the Collateral Trustee’s Lien and as the Collateral Trustee and its
counsel may otherwise reasonably request.

“Notes” has the meaning set forth in the recitals.

“Notes Indenture” has the meaning set forth in the recitals.

“Notes Trustee” has the meaning set forth in the recitals.

 

9



--------------------------------------------------------------------------------

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed or allowable claim under applicable
state, federal or foreign law), other monetary obligations, premium, penalties,
fees, indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under the documentation governing any Debt.

“Offer to Purchase” has the meaning assigned to that term in the Notes
Indenture.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer, the Controller or the Secretary
of the Company or of any other Person, as the case may be, or in the event that
the Company or such Person is a partnership or a limited liability company that
has no such officers, a person duly authorized under applicable law by the
general partner, managers, members or a similar body to act on behalf of the
Company or such Person.

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company or on behalf of any other Person by two Officers of
such Person, as the case may be, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company or of such other Person that meets the
requirements set forth in the Notes Indenture.

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Collateral Trustee. The counsel may be an employee
of or counsel to the Company.

“Pari Passu Lien” means a Lien granted (or purported to be granted) by a
Security Document to the Collateral Trustee, at any time, upon any property of
the Company or any Subsidiary Guarantor to secure Pari Passu Lien Obligations,
and that is:

(1) with respect to Collateral other than ABL Collateral, senior in priority to
ABL Liens, if any;

(2) with respect to ABL Collateral, junior in priority to all ABL Liens, if any;
and

(3) pari passu with all other Liens to secure Pari Passu Lien Obligations.

“Pari Passu Lien Debt” means:

(1) the Notes issued by the Company from time to time;

 

10



--------------------------------------------------------------------------------

(2) additional notes issued under any indenture or other Debt (including letters
of credit and reimbursement obligations with respect thereto) of the Company
that is secured Equally and Ratably with the Notes by a Pari Passu Lien that was
permitted to be incurred and so secured under each applicable Pari Passu Lien
Document; provided, in the case of any additional notes or other Debt referred
to in this clause (2), that:

(a) on or before the date on which such additional notes were issued or Debt is
incurred by the Company, such additional notes or other Debt, as applicable, is
designated by the Company as “Pari Passu Lien Debt” for the purposes of the Pari
Passu Lien Documents in an Additional Pari Passu Lien Debt Designation executed
and delivered in accordance with Section 3.8(b);

(b) the Pari Passu Lien Representative for such Debt executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(a) (unless the Pari
Passu Lien Representative for the holders of such Debt is already a party
hereunder in a manner that applies to the holders of such Debt);

(c) such additional notes or other Debt is governed by an indenture or a credit
agreement, as applicable, or other agreement that includes a Lien Sharing and
Priority Confirmation; and

(d) all other requirements set forth in this Agreement, including Section 3.8,
as to the confirmation, grant or perfection of the Collateral Trustee’s Liens to
secure such Debt or Obligations in respect thereof are satisfied (and the
satisfaction of such requirements will be conclusively established if the
Company delivers to the Collateral Trustee an Officers’ Certificate stating that
such requirements and other provisions have been satisfied and that such notes
or such Debt is “Pari Passu Lien Debt”); and

(3) Hedging Obligations of the Company incurred to hedge or manage interest rate
risk in accordance with the terms of the Pari Passu Lien Documents; provided
that:

(a) on or before the date on which such Hedging Obligations are incurred by the
Company, such Hedging Obligations are designated by the Company as “Pari Passu
Lien Debt” for the purposes of the Pari Passu Lien Documents in an Additional
Pari Passu Lien Debt Designation executed and delivered in accordance with
Section 3.8(b);

(b) the counterparty in respect of such Hedging Obligations, in its capacity as
a holder or beneficiary of such Pari Passu Lien, executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(a) or otherwise becomes
(or the associated Pari Passu Liens otherwise become) subject to the terms of
this Agreement; and

(c) all other requirements set forth in this Agreement, including Section 3.8,
have been complied with (and the satisfaction of such requirements will be
conclusively established if the Company delivers to the Collateral Trustee an
Officers’ Certificate stating that such requirements and other provisions have
been satisfied and that such Hedging Obligations are “Pari Passu Lien Debt”).

 

11



--------------------------------------------------------------------------------

“Pari Passu Lien Debt Default” means any event of default (or equivalent
thereof) under the terms of any credit agreement, indenture or other agreement
governing any Series of Pari Passu Lien Debt, which causes, or permits holders
of Pari Passu Lien Debt outstanding thereunder to cause, the Pari Passu Lien
Debt outstanding thereunder to become immediately due and payable.

“Pari Passu Lien Documents” means the Notes Indenture and any additional
indenture, Debt Facility or other agreement pursuant to which any Pari Passu
Lien Debt is incurred and the Security Documents (other than any Security
Documents that do not secure Pari Passu Lien Obligations).

“Pari Passu Lien Obligations” means the Pari Passu Lien Debt and all other
Obligations in respect of Pari Passu Lien Debt.

“Pari Passu Lien Representative” means:

(1) the Notes Trustee, in the case of the Notes; or

(2) in the case of any other Series of Pari Passu Lien Debt, the trustee, agent
or representative of the holders of such Series of Pari Passu Lien Debt who
maintains the transfer register for such Series of Pari Passu Lien Debt and is
appointed as a representative of the Pari Passu Lien Debt (for purposes related
to the administration of the Security Documents) pursuant to the indenture,
credit agreement or other agreement governing such Series of Pari Passu Lien
Debt, and who has executed a Collateral Trust Joinder.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Pension Obligations” means obligations (including any contingent liability or
obligation) under any defined benefit pension plan (including by way of
guarantee or joint or several liability) of the Company, any of its Affiliates
or Persons consolidated with any of the foregoing.

“Permitted Liens” has the meaning assigned to that term in the Notes Indenture.

“Permitted Sales-Type Lease Transaction” has the meaning assigned to that term
in the ABL Intercreditor Agreement.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Preferred Stock” has the meaning assigned to that term in the Notes Indenture.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

12



--------------------------------------------------------------------------------

“Redeemable Stock” has the meaning assigned to that term in the Notes Indenture.

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its Property is subject.

“Restricted Subsidiary” means any Subsidiary of the Company, whether existing on
or after the Issue Date, unless such Subsidiary is an Unrestricted Subsidiary.

“S&P” means S&P Global Ratings, and any successor to its rating agency business.

“Secured Parties” means, collectively, and “Secured Party” means, individually,
the holders of Pari Passu Lien Obligations, the Pari Passu Lien Representatives
and the Collateral Trustee.

“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, by the Company, the Subsidiary Guarantors from time to time party
thereto and the Collateral Trustee, as it may be amended, supplemented,
modified, restated, renewed or replaced from time to time.

“Security Documents” means this Agreement, the Security Agreement, each Lien
Sharing and Priority Confirmation, each Collateral Trust Joinder, the ABL
Intercreditor Agreement, the Senior-Junior Intercreditor Agreement (if any) and
all security agreements, pledge agreements, mortgages, hypothecs, collateral
assignments, deeds of trust, deeds to secure debt, collateral agency agreements,
control agreements or other grants or transfers for security executed and
delivered by the Company or any Subsidiary Guarantor creating (or purporting to
create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of the Secured Parties, in each case, as amended, supplemented,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and Section 7.2.

“Senior-Junior Intercreditor Agreement” means an intercreditor agreement among
the Company, the Subsidiary Guarantors from time to time party thereto, the
Initial First Lien Debt Collateral Agent (as defined therein), the Initial
Collateral Trustee (as defined therein) and such additional parties from time to
time party thereto in substantially the same form as Exhibit E of the Notes
Indenture, as it may be amended, supplemented, amended and restated or otherwise
modified and in effect from time to time.

“Senior Trust Estate” has the meaning set forth in Section 2.1.

“Series of Pari Passu Lien Debt” means, severally, the Notes, any other notes or
any Debt Facility or other Debt that constitutes Pari Passu Lien Debt.

“Shared Collateral” has the meaning assigned to that term in the ABL
Intercreditor Agreement.

 

13



--------------------------------------------------------------------------------

“Subsidiary” of any Person means:

(1) a corporation more than 50% of the combined voting power of the outstanding
Voting Stock of which is owned, directly or indirectly, by such Person or by one
or more other Subsidiaries of such Person or by such Person and one or more
Subsidiaries thereof; or

(2) any other Person (other than a corporation) in which such Person, or one or
more other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, has at least a majority ownership
and power to direct the policies, management and affairs thereof.

“Subsidiary Guarantee” means the guarantee by any Subsidiary Guarantor of the
Company’s Obligations under the Notes Indenture.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Company that at
any time provides a Subsidiary Guarantee of any Pari Passu Lien Obligations
(including the Notes).

“Successor ABL Agent” means, in the event that the ABL Agreement is no longer
outstanding, the “ABL Agent” (or other collateral agent, representative or
trustee) designated pursuant to the terms of the documentation relating to the
ABL Obligations.

“Title Company” has the meaning set forth in Section 7.3.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction from time to time.

“Unrestricted Subsidiary” has the meaning assigned to that term in the Notes
Indenture.

“Voting Stock” has the meaning assigned to that term in the Notes Indenture.

SECTION 1.2. Rules of Interpretation.

(a) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

(b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

 

14



--------------------------------------------------------------------------------

(c) The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

(d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” will be to Exhibits to this Agreement unless otherwise specifically
provided.

(e) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Notes Indenture (including any definition contained therein)
shall be deemed to be a reference to such section, clause, paragraph, definition
or other provision as in effect on the date of this Agreement; provided that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Notes Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been (1) made in accordance with the
Notes Indenture and (2) approved by an Act of the Required Debtholders in a
writing delivered to the applicable Pari Passu Lien Representatives and the
Collateral Trustee. Notwithstanding the foregoing, whenever any term used in
this Agreement is defined or otherwise incorporated by reference to the Notes
Indenture, such reference shall be deemed to have the same effect as if such
definition or term had been set forth herein in full and such term shall
continue to have the meaning established pursuant to the Notes Indenture
notwithstanding the termination or expiration of the Notes Indenture or
redemption of all Obligations evidenced thereby.

(f) This Agreement and the other Security Documents will be construed without
regard to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

(g) In the event of any conflict between any terms and provisions set forth in
this Agreement and those set forth in any other Security Document, the terms and
provisions of this Agreement shall supersede and control the terms and
provisions of such other Security Document.

 

15



--------------------------------------------------------------------------------

ARTICLE 2. THE SENIOR TRUST ESTATE

SECTION 2.1. Declaration of Senior Trust. To secure the payment of the Pari
Passu Lien Obligations and in consideration of the mutual agreements set forth
in this Agreement, the Company and each of the Subsidiary Guarantors hereby
grants to the Collateral Trustee, and the Collateral Trustee hereby accepts and
agrees to receive and hold, in trust under this Agreement for the benefit of all
present and future holders of Pari Passu Lien Obligations and the other Secured
Parties, all of such Company’s or Subsidiary Guarantor’s right, title and
interest in, to and under all Collateral granted to the Collateral Trustee under
any Security Document for the benefit of the Secured Parties, together with all
of the Collateral Trustee’s right, title and interest in, to and under the
Security Documents, and all interests, rights, powers and remedies of the
Collateral Trustee thereunder or in respect thereof and all cash and non-cash
proceeds thereof (collectively, the “Senior Trust Estate”).

Each Pari Passu Lien Representative appoints the Collateral Trustee to act as
collateral agent for the benefit of all present and future holders of Pari Passu
Lien Obligations. The Collateral Trustee and its successors and assigns under
this Agreement will hold the Senior Trust Estate in trust for the benefit solely
and exclusively of all present and future holders of Pari Passu Lien Obligations
and the other Secured Parties as security for the payment of all present and
future Pari Passu Lien Obligations.

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Pari Passu Lien Obligations have been released as
provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
Senior Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of Pari
Passu Lien Obligations”) is outstanding and payable under this Agreement to the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Pari Passu Liens of the Collateral Trustee have been released
in compliance with all applicable provisions of the Pari Passu Lien Documents
and that the Company and the Subsidiary Guarantors are not required by any Pari
Passu Lien Document to grant any Pari Passu Lien upon any property,

then the senior trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.10 and 7.11 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Senior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

 

16



--------------------------------------------------------------------------------

SECTION 2.2. Actions of Holders of Pari Passu Lien Representatives and Holders
of Pari Passu Lien Obligations. Without in any way limiting the generality of
Section 3.3, the holders of Notes or other Pari Passu Lien Obligations and the
Pari Passu Lien Representatives may, at any time and from time to time, do any
one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Pari Passu Lien Obligations or any Lien or guaranty thereof or any liability
of the Company or any other Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Pari Passu Lien Obligations, without any restriction as to the tenor or terms of
any such increase or extension) or otherwise amend, renew, exchange, extend,
modify or supplement in any manner any Liens held by the Collateral Trustee or
any rights or remedies under any of the Pari Passu Lien Documents;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement, the ABL Intercreditor Agreement or the
Senior-Junior Intercreditor (if any)) or any liability of the Company or any
other Grantor or any liability incurred directly or indirectly in respect
thereof;

(3) settle or compromise any Obligation or any other liability of the Company or
any other Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability in any manner or order that is not inconsistent with
the terms of this Agreement; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company or any other Grantor.

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

SECTION 3.1. Undertaking of the Collateral Trustee.

(a) Subject to, and in accordance with, this Agreement, including without
limitation Section 5.3, the ABL Intercreditor Agreement and the Senior-Junior
Intercreditor Agreement (if any), the Collateral Trustee will, as collateral
trustee, for the benefit solely and exclusively of the current and future
Secured Parties:

(1) accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;

(2) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary to protect or preserve its
interest in the Collateral subject thereto and such interests, rights, powers
and remedies;

 

17



--------------------------------------------------------------------------------

(3) deliver and receive notices pursuant to the Security Documents;

(4) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;

(5) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

(6) execute and deliver amendments to the Security Documents as from time to
time authorized pursuant to Section 7.1 accompanied by an Officers’ Certificate
to the effect that the amendment was permitted under Section 7.1;

(7) release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 4.1, the ABL Intercreditor Agreement or the
Senior-Junior Intercreditor Agreement (if any); and

(8) enter into and perform its obligations and protect, exercise and enforce its
interest, rights, powers and remedies under the ABL Intercreditor Agreement and
the Senior-Junior Intercreditor Agreement (if any).

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve (but not enforce)
the Liens securing the Pari Passu Lien Obligations, subject to the Section 5.9
of this Agreement) unless and until it shall have been directed by written
notice of an Act of Required Debtholders, as applicable, and then only in
accordance with the provisions of this Agreement and, where applicable, the
Notes Indenture, subject to the ABL Intercreditor Agreement and the
Senior-Junior Intercreditor Agreement (if any).

SECTION 3.2. Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

(a) as directed by an Act of Required Debtholders accompanied by an Officers’
Certificate to the effect that the release or subordination was permitted by
each applicable Pari Passu Lien Document;

(b) as required by Article 4;

 

18



--------------------------------------------------------------------------------

(c) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction;

(d) for the subordination of the Liens on the ABL Collateral securing the Pari
Passu Lien Obligations to the Liens on the ABL Collateral securing the ABL
Obligations to the extent required by the ABL Intercreditor Agreement;

(e) to the extent First Lien Debt is incurred and outstanding, for the
subordination of the Liens on the Collateral securing the Pari Passu Lien
Obligations to the Liens on the Collateral securing the First Lien Obligations
to the extent required by the Senior-Junior Intercreditor Agreement;

(f) pursuant to the ABL Intercreditor Agreement;

(g) pursuant to the Senior-Junior Intercreditor Agreement (if any); or

(h) pursuant to a provision of the Notes Indenture.

SECTION 3.3. Enforcement of Liens. If the Collateral Trustee at any time
receives written notice stating that any event has occurred that constitutes a
default under any Pari Passu Lien Document entitling the Collateral Trustee to
foreclose upon, collect or otherwise enforce its Liens thereunder, the
Collateral Trustee will promptly deliver written notice thereof to each Pari
Passu Lien Representative. Subject to the Intercreditor Agreements, the Pari
Passu Lien Representatives may enforce (or refrain from enforcing) or instruct
the Collateral Trustee to enforce the provisions of the Pari Passu Lien
Documents and exercise (or refrain from exercising) or instruct the Collateral
Trustee to exercise remedies thereunder or any such rights and remedies, all in
such order and in such manner as they may determine pursuant to the Pari Passu
Lien Documents. Thereafter, the Collateral Trustee may await direction by an Act
of Required Debtholders and will act, or decline to act, as directed by an Act
of Required Debtholders, in the exercise and enforcement of the Collateral
Trustee’s interests, rights, powers and remedies in respect of the Collateral
(subject to the Intercreditor Agreements) or under the Security Documents or
applicable law, and following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Required Debtholders. Unless
it has been directed to the contrary by an Act of Required Debtholders, the
Collateral Trustee in any event may (but will not be obligated to) take or
refrain from taking such action with respect to any default under any Pari Passu
Lien Document as it may deem advisable and in the best interest of the holders
of Pari Passu Lien Obligations, including but not limited to:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the Collateral and/or the Pari Passu Lien Obligations;

(2) the enforcement or forbearance from enforcement of any Lien in respect of
the Collateral;

(3) the exercise or forbearance from exercise of rights and powers of a holder
of shares of stock included in the Collateral to the extent provided in the
Security Documents;

 

19



--------------------------------------------------------------------------------

(4) the acceptance of the Collateral in full or partial satisfaction of the Pari
Passu Lien Obligations; and

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

SECTION 3.4. Application of Proceeds.

(a) Subject to the terms of the ABL Intercreditor Agreement and the
Senior-Junior Intercreditor Agreement (if any), if any Collateral is sold or
otherwise realized upon by the Collateral Trustee in connection with any
foreclosure, collection or other enforcement of Pari Passu Liens granted to the
Collateral Trustee in the Security Documents, the proceeds received by the
Collateral Trustee from such foreclosure, collection or other enforcement will
be distributed by the Collateral Trustee in the following order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Security
Document;

SECOND, to the repayment of Debt and other Obligations, other than Pari Passu
Lien Debt, secured by a Permitted Lien on the Collateral sold or realized upon,
to the extent that the Permitted Lien securing such other Debt or Obligation has
priority over the Pari Passu Lien Debt (including any First Lien Obligations
subject to the Senior-Junior Intercreditor Agreement) and such other Debt or
Obligation is to be discharged in connection with such sale;

THIRD, to the respective Pari Passu Lien Representatives for application to the
payment of all Pari Passu Lien Debt (which, for the avoidance of doubt, includes
the Notes) and any other Pari Passu Lien Obligations that are then due and
payable on a pro rata basis up to an amount sufficient to pay in full in cash
all Pari Passu Lien Debt and all other Pari Passu Lien Obligations that are then
due and payable (including all interest accrued thereon after the commencement
of any Insolvency Proceeding at the rate, including any applicable post-default
rate, specified in the Pari Passu Lien Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding, and including
the discharge or cash collateralization (at the lower of (1) 105% of the
aggregate undrawn amount and (2) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable Pari Passu Lien
Document) of all outstanding letters of credit constituting Pari Passu Lien
Debt);

FOURTH, if the ABL Obligations are outstanding, to the agent or other
representative of such ABL Obligations as provided in the ABL Intercreditor
Agreement; and

FIFTH, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Subsidiary Guarantor, as the case may be, or its successors or assigns, or as a
court of competent jurisdiction may direct.

 

20



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, (i) in accordance with the ABL Intercreditor
Agreement, the proceeds of any foreclosure, collection or other enforcement of
the ABL Collateral will be distributed first to pay ABL Obligations of the
Company and any Subsidiary Guarantors, including the expenses of the ABL Agent,
before any such proceeds are applied in the order of application described above
and (ii) to the extent First Lien Debt is incurred and outstanding, in
accordance with the Senior-Junior Intercreditor Agreement, the proceeds of any
foreclosure, collection or other enforcement of the Collateral will be
distributed first to pay First Lien Obligations of the Company and any
Subsidiary Guarantors, including the expenses of any First Lien Debt
Representative, before any such proceeds are applied in the order of application
described above.

(c) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of Pari Passu Lien
Obligations, each present and future Pari Passu Lien Representative and the
Collateral Trustee. The Pari Passu Lien Representative of each future Series of
Pari Passu Lien Debt will be required to deliver a Collateral Trust Joinder,
including a Lien Sharing and Priority Confirmation, to the Collateral Trustee
and each other Pari Passu Lien Representative as provided in Section 3.8 at the
time of incurrence of such Series of Pari Passu Lien Debt.

(d) In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Required Debtholders, the Collateral
Trustee may sell any non-cash proceeds for cash prior to the application of the
proceeds thereof.

SECTION 3.5. Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Required Debtholders, as applicable, in accordance with
the provisions of this Agreement.

(b) No Pari Passu Lien Representative or holder of Pari Passu Lien Obligations
will have any liability whatsoever for any act or omission of the Collateral
Trustee.

SECTION 3.6. Documents and Communications. The Collateral Trustee will permit
each Pari Passu Lien Representative and each holder of Pari Passu Lien
Obligations upon reasonable written notice from time to time to inspect and
copy, at the cost and expense of the party requesting such copies, any and all
Security Documents and other documents, notices, certificates, instructions or
communications received by the Collateral Trustee in its capacity as such.

 

21



--------------------------------------------------------------------------------

SECTION 3.7. For Sole and Exclusive Benefit of Holders of Pari Passu Lien
Obligations. The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Collateral at any time transferred or delivered to it and all
other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property of the Senior Trust
Estate solely and exclusively for the benefit of the current and future holders
of current and future Pari Passu Lien Obligations, and will distribute all
proceeds received by it in realization thereon or from enforcement thereof
solely and exclusively pursuant to the provisions of Section 3.4.

SECTION 3.8. Additional Pari Passu Lien Debt.

(a) The Collateral Trustee will, as trustee hereunder, perform its undertakings
set forth in Section 3.1(a) with respect to each holder of Pari Passu Lien
Obligations of a Series of Pari Passu Lien Debt that is issued or incurred after
the date hereof (including any refinancing or replacement of a Series of Pari
Passu Lien Debt) that:

(1) holds Pari Passu Lien Obligations that are identified as Pari Passu Lien
Debt in accordance with the procedures set forth in Section 3.8(b); and

(2) signs, through its designated Pari Passu Lien Representative identified
pursuant to Section 3.8(b), a Collateral Trust Joinder and delivers the same to
the Collateral Trustee and each other Pari Passu Lien Representative at the time
of incurrence of such Series of Pari Passu Lien Debt.

(b) The Company will be permitted to designate as an additional holder of Pari
Passu Lien Obligations hereunder each Person who is, or who becomes, the
registered holder of Pari Passu Lien Debt incurred by the Company or any
Subsidiary Guarantor after the date of this Agreement in accordance with the
terms of all applicable Pari Passu Lien Documents. The Company may only effect
such designation by delivering to the Collateral Trustee and each Pari Passu
Lien Representative an Additional Pari Passu Lien Debt Designation stating that:

(1) the Company or such Subsidiary Guarantor intends to incur additional Pari
Passu Lien Debt (“Additional Pari Passu Lien Debt”) which will be Pari Passu
Lien Debt permitted by each applicable Pari Passu Lien Document to be secured by
a Pari Passu Lien Equally and Ratably with all previously existing and future
Pari Passu Lien Debt;

(2) specifying the name and address of the Pari Passu Lien Representative for
such series of Additional Pari Passu Lien Debt for purposes of Section 7.7; and

(3) the Company and each Subsidiary Guarantor has duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Pari Passu Lien Debt is secured by the Collateral in accordance with
the Security Documents.

Although the Company shall be required to deliver a copy of each Additional Pari
Passu Lien Debt Designation and each Collateral Trust Joinder to each then
existing Pari Passu Lien Representative, the failure to so deliver a copy of the
Additional Pari Passu Lien Debt Designation and/or Collateral Trust Joinder to
any then existing Pari Passu Lien Representative shall not affect the status of
such debt as Additional Pari Passu Lien Debt if the other

 

22



--------------------------------------------------------------------------------

requirements of this Section 3.8 are complied with. Each of the Collateral
Trustee and any other then existing Pari Passu Lien Representative shall have
the right to request that the Company provide a copy of any Opinion of Counsel
provided to the holders of Additional Pari Passu Lien Debt or their Pari Passu
Lien Representatives as to the Additional Pari Passu Lien Debt being secured by
a valid and perfected security interest; provided, however, that such legal
opinion or opinions need not address any Collateral of a type or located in a
jurisdiction not previously covered by any legal opinion delivered by or on
behalf of the Company unless otherwise required by this Agreement.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Company or any Subsidiary Guarantor to incur additional Debt unless
otherwise permitted by the terms of all applicable Pari Passu Lien Documents.

SECTION 3.9. Additional Junior Lien Debt. The parties hereto agree that upon
notice to the Collateral Trustee from the Company or any Subsidiary Guarantor
that any of them intends to enter into Debt secured by Liens with Junior Lien
Priority permitted under the terms of the Notes Indenture, the Collateral
Trustee shall, for itself and on behalf of and for the benefit of the Secured
Parties, enter into an intercreditor agreement with the representative of such
Junior Lien Obligations, subordinating the Liens securing such Junior Lien
Obligations to the Liens securing the Pari Passu Lien Obligations on
substantially the same terms and conditions as set forth in the ABL
Intercreditor Agreement with respect to the Collateral other than ABL Collateral
or on other terms and conditions substantially acceptable to the Collateral
Trustee, providing holders of such Junior Lien Obligations with substantially
the same rights and obligations (or lesser rights and greater obligations) as
the holders of the ABL Obligations (in the case of the Collateral other than ABL
Collateral) have pursuant to the ABL Intercreditor Agreement as to the specified
Collateral.

SECTION 3.10. Additional First Lien Debt. The parties hereto agree that upon
notice to the Collateral Trustee from the Company or any Subsidiary Guarantor
that any of them intends to enter into First Lien Debt permitted under the terms
of the Notes Indenture, the Collateral Trustee shall, for itself and on behalf
of and for the benefit of the Secured Parties, enter into a Senior-Junior
Intercreditor Agreement with the First Lien Debt Collateral Agent.

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE

OTHER SUBSIDIARY GUARANTORS

SECTION 4.1. Release of Liens on Collateral.

(a) The Collateral Trustee’s Liens upon the Collateral will be released:

(1) in whole, upon (A) payment in full or discharge of all outstanding Pari
Passu Lien Debt and all other Pari Passu Lien Obligations that are outstanding,
due and payable at the time all of the Pari Passu Lien Debt is paid in full and
discharged and (B) termination or expiration of all commitments to extend credit
under all Pari Passu Lien Documents and the cancellation or termination or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Pari Passu Lien Documents) of all outstanding
letters of credit issued pursuant to any Pari Passu Lien Documents;

 

23



--------------------------------------------------------------------------------

(2) as to any Collateral that is sold, transferred or otherwise disposed of by
the Company or any Subsidiary Guarantor (including indirectly, by way of a sale
or other disposition of Capital Stock of that Subsidiary Guarantor) to a Person
that is not (either before or after such sale, transfer or disposition) the
Company or a Subsidiary Guarantor in a transaction or other circumstance that is
not prohibited by either the Notes Indenture or by the terms of any other
applicable Pari Passu Lien Documents at the time of such sale, transfer or other
disposition or to the extent of the interest sold, transferred or otherwise
disposed of; provided that the Collateral Trustee’s Liens upon the Collateral
will not be released if the sale or disposition is subject to the terms of the
Notes Indenture (except, as to any Subsidiary Guarantor, to the extent such
transaction results in the release of the Subsidiary Guarantor’s Subsidiary
Guarantee pursuant to clauses (1) or (2) of Section 10.5 of the Notes
Indenture);

(3) as to any accounts receivable and related assets transferred or purportedly
transferred in connection with a Permitted Sales-Type Lease Transaction;

(4) as to a release of less than all or substantially all of the Collateral, if
consent to the release of all Pari Passu Liens on such Collateral has been given
by an Act of Required Debtholders;

(5) as to a release of all or substantially all of the Collateral, if
(A) consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Pari Passu Lien Debt at the
time outstanding as provided for in the applicable Pari Passu Lien Documents and
(B) the Company has delivered an Officers’ Certificate to the Collateral Trustee
certifying that all such necessary consents have been obtained; and

(6) as required pursuant to the ABL Intercreditor Agreement or the Senior-Junior
Intercreditor Agreement (if any);

and, in each case, upon request of the Company, the Collateral Trustee will
execute (with such acknowledgements and/or notarizations as are required) and
deliver evidence of such release to the Company in the form provided by the
Company; provided, however, to the extent the Company requests the Collateral
Trustee to deliver evidence of the release of Collateral in accordance with this
Section 4.1(a), the Company will deliver to the Collateral Trustee an Officers’
Certificate and Opinion of Counsel to the effect that no release of Collateral
pursuant to this Section 4.1(a) violated the terms of any Pari Passu Lien
Document.

(b) Other than with respect to any release pursuant to clause (4) or (5) of
Section 4.1(a), the Collateral Trustee agrees for the benefit of the Company and
the Subsidiary Guarantors that if the Collateral Trustee at any time receives:

(1) an Opinion of Counsel and an Officers’ Certificate stating that (A) the
signing Officer or provider of such Opinion of Counsel has read Article 4 of
this Agreement and understands the provisions and the definitions relating
hereto, (B) they have made such examination or investigation as is necessary to
enable them to express an informed opinion as to whether or not the conditions
precedent in this Agreement and all other Pari Passu Lien Documents, if any,
relating to the release of the Collateral have been complied with and (C) in the
opinion of such Officer or provider of such Opinion of Counsel, such conditions
precedent, if any, have been complied with; and

 

24



--------------------------------------------------------------------------------

(2) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable,

then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Company or
Subsidiary Guarantors on or before the later of (x) the date specified in such
request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(b) by the Collateral Trustee.

(c) The Collateral Trustee hereby agrees that in the case of any release
pursuant to clause (2) of Section 4.1(a), if the terms of any such sale,
transfer or other disposition require the payment of the purchase price to be
contemporaneous with the delivery of the applicable release, then, at the
written request of and at the expense of the Company or Subsidiary Guarantor,
the Collateral Trustee will either (A) be present at and deliver the release at
the closing of such transaction or (B) deliver the release under customary
escrow arrangements that permit such contemporaneous payment and delivery of the
release.

In addition, the Liens granted by any Subsidiary Guarantor pursuant to the
Security Documents will be released upon any Subsidiary Guarantor ceasing to
guarantee the Pari Passu Lien Obligations pursuant to the Pari Passu Lien
Documents then in effect.

SECTION 4.2. Delivery of Copies to Pari Passu Lien Representatives. The Company
will deliver to each Pari Passu Lien Representative a copy of (i) each Pari
Passu Lien Document and (ii) each Officers’ Certificate, delivered to the
Collateral Trustee pursuant to Section 4.1(b), together with copies of all
documents delivered to the Collateral Trustee with such Officers’ Certificate.

SECTION 4.3. Collateral Trustee Not Required to Serve, File, Register or Record.
The Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if, in connection with any release pursuant to Article 4 of this
Agreement, the Company or any Subsidiary Guarantor shall make a written demand
for a termination statement under Section 9-513(c) of the UCC, the Collateral
Trustee shall comply with the written request of such Company or Subsidiary
Guarantor to comply with the requirements of such UCC provision; provided,
further, that the Collateral Trustee must first confirm with the Pari Passu Lien
Representatives that the requirements of such UCC provisions have been
satisfied.

SECTION 4.4. Release of Liens in Respect of Notes. The Collateral Trustee’s
Liens upon the Collateral will no longer secure the Notes issued under the Notes
Indenture or any other Obligations outstanding thereunder, and the right of the
holders of the Notes and such other Obligations to the benefits and proceeds of
the Collateral Trustee’s Lien on the Collateral will terminate and be
discharged:

(a) upon satisfaction and discharge of the Notes Indenture as set forth under
Article VIII of the Notes Indenture;

 

25



--------------------------------------------------------------------------------

(b) upon a Legal Defeasance or Covenant Defeasance of all outstanding Notes
issued under the Notes Indenture, as set forth under Article VIII of the Notes
Indenture;

(c) in whole or in part, with the consent of the holders of the requisite
percentage of the Notes in accordance with Article IX of the Notes Indenture and
Section 4.1 hereof.

In addition, the security interests granted by any Subsidiary Guarantor pursuant
to the Security Documents will be released upon any Subsidiary Guarantor ceasing
to guarantee the Notes as described under Article X of the Notes Indenture.

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

SECTION 5.1. No Implied Duty. The Collateral Trustee will not have any fiduciary
duties, nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement and the other Security Documents to
which it is a party. The Collateral Trustee will not be required to take any
action that is contrary to applicable law or any provision of this Agreement or
the other Security Documents to which it is a party.

SECTION 5.2. Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

SECTION 5.3. Other Agreements. The Collateral Trustee has accepted and is bound
by the Security Documents executed by the Collateral Trustee as of the date of
this Agreement and, as required under Section 3.8 or Section 3.9 or as directed
by an Act of Required Debtholders, the Collateral Trustee shall execute
additional Security Documents delivered to it after the date of this Agreement;
provided, however, that such additional Security Documents do not adversely
affect the rights, privileges, benefits and immunities of the Collateral
Trustee. The Collateral Trustee will not otherwise be bound by, or be held
obligated by, the provisions of any credit agreement, indenture or other
agreement governing Pari Passu Lien Debt (other than this Agreement and the
other Security Documents to which it is a party).

SECTION 5.4. Solicitation of Instructions.

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Debtholders, an Officers’
Certificate or an order of a court of competent jurisdiction as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents.

(b) No written direction given to the Collateral Trustee by an Act of Required
Debtholders that in the reasonable judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Security Documents will be binding upon the Collateral
Trustee unless the Collateral Trustee elects, at its sole option, to accept such
direction.

 

26



--------------------------------------------------------------------------------

SECTION 5.5. Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.

SECTION 5.6. Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

SECTION 5.7. Entitled to Rely. The Collateral Trustee may seek and rely upon,
and shall be fully protected in relying upon, any judicial order or judgment,
upon any advice, opinion or statement of legal counsel, independent consultants
and other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any
Subsidiary Guarantor in compliance with the provisions of this Agreement or
delivered to it by any Pari Passu Lien Representative as to the holders of Pari
Passu Lien Obligations for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof or the other
Security Documents has been duly authorized to do so. To the extent an Officers’
Certificate or Opinion of Counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on an Officers’ Certificate or Opinion
of Counsel as to such matter and such Officers’ Certificate or Opinion of
Counsel shall be full warranty and protection to the Collateral Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other Security Documents.

SECTION 5.8. Pari Passu Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Pari Passu Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Pari Passu Lien Debt Default unless and
until it is directed by an Act of Required Debtholders.

SECTION 5.9. Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from acting as directed by an Act of Required
Debtholders and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant hereto or thereto shall be binding on the holders
of Pari Passu Lien Obligations.

SECTION 5.10. Security or Indemnity in Favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 

27



--------------------------------------------------------------------------------

SECTION 5.11. Rights of the Collateral Trustee. In the event there is any bona
fide, good faith disagreement between the other parties to this Agreement or any
of the other Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Security Documents do not unambiguously mandate
the action the Collateral Trustee is to take or not to take in connection
therewith under the circumstances then existing, or the Collateral Trustee is in
doubt as to what action it is required to take or not to take hereunder or under
the other Security Documents, it will be entitled to refrain from taking any
action (and will incur no liability for doing so) until directed otherwise in
writing by a request signed jointly by the parties hereto entitled to give such
direction or by order of a court of competent jurisdiction.

The Collateral Trustee is entitled under this Agreement to all of the rights,
protections and immunities of the Notes Trustee under the Notes Indenture,
mutatis mutandis, to the extent applicable and not otherwise addressed herein.

SECTION 5.12. Limitations on Duty of Collateral Trustee in Respect of
Collateral.

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee shall have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Trustee shall not be
responsible for filing any financing or continuation statements (except as set
forth in Section 4.3) or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any Liens on the Collateral. The Collateral Trustee shall be
deemed to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property, and the Collateral Trustee shall not be
liable or responsible for any loss or diminution in the value of any of the
Collateral by reason of the act or omission of any carrier, forwarding agency or
other agent or bailee selected by the Collateral Trustee in good faith.

(b) The Collateral Trustee shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
negligence or willful misconduct on the part of the Collateral Trustee, for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Company or any
Subsidiary Guarantor to the Collateral, for insuring the Collateral or for the
payment of taxes, charges, assessments or Liens upon the Collateral or otherwise
as to the maintenance of the Collateral. The Collateral Trustee hereby disclaims
any representation or warranty to the present and future holders of the Pari
Passu Lien Obligations concerning the perfection of the Liens granted hereunder
or in the value of any of the Collateral.

 

28



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing sentences, the use of the
term “trustee” in this Agreement with reference to the Collateral Trustee is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

SECTION 5.13. Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(1) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not been executed;

(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.

SECTION 5.14. No Liability for Clean Up of Hazardous Materials. In the event
that the Collateral Trustee is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

SECTION 5.15. No Obligation to Act. Except as provided in this Agreement or as
directed by the Notes Trustee or an Act of Required Debtholders in accordance
with this Agreement, the Collateral Trustee will not be obligated:

(1) to act upon directions purported to be delivered to it by any Person;

(2) to foreclose upon or otherwise enforce any Lien; or

 

29



--------------------------------------------------------------------------------

(3) to take any other action whatsoever with regard to any or all of the
Security Documents, the Liens created thereby or the Collateral.

ARTICLE 6. RESIGNATION, REMOVAL AND REPLACEMENT OF THE COLLATERAL TRUSTEE

SECTION 6.1. Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a) the Collateral Trustee may resign at any time by giving notice of
resignation to each Pari Passu Lien Representative and the Company; and

(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Debtholders.

SECTION 6.2. Appointment of Successor Collateral Trustee.

(a) Upon any resignation or removal of the Collateral Trustee pursuant to
Section 6.1, a successor Collateral Trustee may be appointed by an Act of
Required Debtholders, subject to, so long as no Pari Passu Lien Debt Default has
occurred or is continuing, the consent of the Company (which may not be
unreasonably withheld or delayed). If no successor Collateral Trustee has been
so appointed and accepted such appointment within 45 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:

(1) authorized to exercise corporate trust powers;

(2) having a combined capital and surplus of at least $50,000,000; and

(3) maintaining an office in New York, New York.

(b) The Collateral Trustee will fulfill its obligations hereunder until a
successor Collateral Trustee meeting the requirements of this Section 6.2 has
accepted its appointment as Collateral Trustee and the provisions of Section 6.3
have been satisfied.

SECTION 6.3. Succession. When the Person so appointed as successor Collateral
Trustee pursuant to Section 6.2 accepts such appointment:

(1) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and

 

30



--------------------------------------------------------------------------------

(2) the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Senior Trust Estate within its possession or control to the possession or
control of the successor Collateral Trustee and will execute instruments and
assignments as may be necessary or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Security Documents or the Senior Trust Estate.

Thereafter, the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.10
and 7.11.

SECTION 6.4. Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee, shall be the
successor of the Collateral Trustee pursuant to Section 6.3; provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (3) of Section 6.2 and (ii) prior
to any such merger, conversion or consolidation, the Collateral Trustee shall
have notified the Company and each Pari Passu Lien Representative thereof in
writing.

ARTICLE 7. MISCELLANEOUS PROVISIONS

SECTION 7.1. Amendment.

(a) No amendment or supplement to the provisions of this Agreement or any other
Security Document will be effective without the approval of the Collateral
Trustee acting as directed by an Act of Required Debtholders, except that:

(1) any amendment or supplement that has the effect solely of:

(A) adding additional assets as Collateral or maintaining Collateral, securing
additional Pari Passu Lien Debt that was otherwise permitted by the terms of the
Pari Passu Lien Documents to be secured by the Collateral or preserving,
perfecting or establishing the priority of the Liens thereon or the rights of
the Collateral Trustee therein;

(B) curing any ambiguity, omission, defect or inconsistency;

(C) providing for the assumption of the Company’s or any Subsidiary Guarantor’s
obligations under any Security Document in the case of a merger or consolidation
or sale of all or substantially all of the Company’s or such Subsidiary
Guarantor’s assets, as applicable;

(D) making any change that would provide any additional rights or benefits to
the Secured Parties or the Collateral Trustee or that does not adversely affect
the legal rights under the Notes Indenture or any other Pari Passu Lien Document
of any holder of Notes, any other Secured Party or the Collateral Trustee;

 

31



--------------------------------------------------------------------------------

(E) conforming the text of the Security Documents, the ABL Intercreditor
Agreement or the Senior-Junior Intercreditor Agreement to any provision of the
“Description of notes” section of the Offering Memorandum (as defined in the
Notes Indenture);

(F) releasing Collateral from the Lien of the Collateral Trustee or any
Subsidiary Guarantor from its Subsidiary Guarantee, in each case pursuant to the
Pari Passu Lien Documents, the Security Documents, the ABL Intercreditor
Agreement or the Senior-Junior Intercreditor Agreement when expressly permitted
or required by the Pari Passu Lien Documents, the Security Documents, the ABL
Intercreditor Agreement or the Senior-Junior Intercreditor Agreement or any
other intercreditor agreement to which the Collateral Trustee is a party;

(G) in the case of any deposit account control agreement, securities account
control agreement, bailee agreement or other similar agreement providing for
“control” over the Collateral, in each case (i) providing for control and
perfection of ABL Collateral and (ii) to which both the ABL Agent and the
Collateral Trustee are a party, at the request and sole expense of the Company,
and without the consent of the Collateral Trustee, amending any such agreement
to substitute a Successor ABL Agent for the ABL Agent as the controlling secured
party thereunder;

(H) in connection with any refinancing or replacement of the ABL Agreement
expressly permitted under the Notes Indenture, at the request and sole expense
of the Company, and without the consent of the Collateral Trustee to amend the
ABL Intercreditor Agreement (i) adding parties (or any authorized agent or
trustee therefor) providing any such refinancing or replacement indebtedness and
(ii) establishing that Liens on any Collateral securing such refinancing or
replacement ABL Obligations will have the same priority as the Liens on any
Collateral securing the ABL Obligations being refinanced or replaced, all on the
terms provided for in the ABL Intercreditor Agreement immediately prior to such
refinancing or replacement;

(I) in connection with any issuance of First Lien Debt (or refinancing or
replacement thereof) expressly permitted under the Pari Passu Lien Documents, at
the request and sole expense of the Company, and without the consent of the
Collateral Trustee to amend, supplement or otherwise modify the Intercreditor
Agreements (i) to add parties (or any authorized agent or trustee therefor)
providing any such Debt, (ii) to establish that Liens on the Collateral securing
the First Lien Obligations in respect of such First Lien Debt will have priority
over the Liens on the Collateral securing the Pari Passu Lien Debt, and (iii) in
the case of any refinancing or replacement thereof, to establish that the Liens
on the Collateral securing such Debt will have the same priority relative to
such First Lien Obligations as they have relative to the Pari Passu Lien Debt,
all on the terms provided for in the Intercreditor Agreements immediately prior
to such refinancing or replacement;

 

32



--------------------------------------------------------------------------------

(J) securing any other Pari Passu Lien Obligations under the Security Documents
and appropriately including the same in this Agreement, the ABL Intercreditor
Agreement and the Senior-Junior Intercreditor Agreement, in each case, to the
extent the incurrence of such Debt and the grant of all Liens on the Collateral
held for the benefit of such Debt were permitted under the Notes Indenture;

(K) providing for the succession of any parties to the Security Documents (and
other amendments that are administrative or ministerial in nature) in connection
with an amendment, renewal, extension, substitution, refinancing, restructuring,
replacement, supplementing or other modification from time to time of any
agreement that is not prohibited by the Notes Indenture;

(L) entering into any additional intercreditor agreements contemplated by the
Notes Indenture or any documents for the other Pari Passu Lien Obligations; or

(M) making any other provisions with respect to matters or questions arising
under the Notes Indenture; provided that such actions pursuant to this clause
(L) shall not adversely affect the interests of the holders of any Pari Passu
Lien Obligations in any material respect, as determined in good faith by the
Board of Directors of the Company,

will, in each case, become effective when executed and delivered by the Company
or any other applicable Subsidiary Guarantor party thereto and the Collateral
Trustee without the need of an Act of Required Debtholders;

(2) no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Pari Passu Lien Obligations:

(A) to vote its outstanding Pari Passu Lien Debt as to any matter requiring an
Act of Required Debtholders (or amends the provisions of this clause (2) or the
definition of “Act of Required Debtholders”);

(B) to share, in the order of application described in Section 3.4, in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1; or

(C) to require that Liens securing Pari Passu Lien Obligations be released only
as set forth in the provisions described in Section 4.1,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Pari Passu Lien Debt so affected under the
applicable Pari Passu Lien Documents;

(3) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Pari Passu Lien Representative or adversely affects the rights of
the Collateral Trustee or any Pari Passu Lien Representative, respectively, in
its individual capacity as such will become effective without the consent of the
Collateral Trustee or such Pari Passu Lien Representative, respectively; and

 

33



--------------------------------------------------------------------------------

(4) no amendment or supplement will become effective without the consent of the
ABL Agent only to the extent such consent is required under Section 1.1 of the
ABL Intercreditor Agreement.

(b) Notwithstanding Section 7.1(a) but subject to Section 7.1(a)(2) and
Section 7.1(a)(3), the Company may direct the Collateral Trustee to amend,
supplement, modify, restate, renew or replace the ABL Intercreditor Agreement or
the Senior-Junior Intercreditor Agreement; provided that the changes made by
such amendment, supplement, modification, restatement, renewal or replacement
are not, taken as a whole, adverse to any holder of Pari Passu Lien Obligations.

(c) The Collateral Trustee will not enter into any amendment or supplement of
this Agreement unless it has received an Officers’ Certificate to the effect
that such amendment or supplement will not result in a breach of any provision
or covenant contained in any of the Pari Passu Lien Documents or the Security
Documents. Prior to executing any amendment or supplement pursuant to this
Section 7.1, the Collateral Trustee will be entitled to receive an Opinion of
Counsel of the Company to the effect that the execution of such document is
authorized or permitted hereunder, and with respect to amendments adding
Collateral, an Opinion of Counsel of the Company addressing customary perfection
matters with respect to such additional Collateral (subject to customary
qualifications and assumptions).

(d) Any amendment or supplement to the provisions of the Security Documents that
releases Collateral will be effective only if consent to such release is granted
in accordance with the applicable Pari Passu Lien Document for each series of
Pari Passu Lien Obligations that is required to consent to the release of the
Collateral Trustee’s Liens on such Collateral pursuant to Section 4.1. Any
amendment or supplement that results in the Collateral Trustee’s Liens upon the
Collateral no longer securing the Notes and all related Obligations under the
Indenture may only be effected in accordance with Section 4.1.

(e) Upon an Act of Required Debtholders, the Collateral Trustee will be
authorized to consent to any amendment to the ABL Agreement (or any Security
Document entered into in connection therewith) with respect to which the ABL
Intercreditor Agreement requires the consent of the Collateral Trustee.

(f) Upon an Act of Required Debtholders, the Collateral Trustee will be
authorized to consent to any amendment to the agreements governing First Lien
Debt (or any Security Document entered into in connection therewith) with
respect to which the Senior-Junior Intercreditor Agreement requires the consent
of the Collateral Trustee.

(g) The Collateral Trustee is authorized to amend the Security Documents to add
additional secured parties to the extent Liens securing Debt held by such
parties are permitted under the Notes Indenture.

 

34



--------------------------------------------------------------------------------

(h) After an amendment under this Agreement becomes effective, the Company shall
mail or cause to be mailed (or deliver, or cause to be delivered, by electronic
transmission in accordance with the applicable procedures of DTC) to holders of
the Notes a notice briefly describing such amendment. However, the failure to
give such notice to all holders of the Notes, or any defect therein, will not
impair or affect the validity of the amendment.

SECTION 7.2. Voting. In connection with any matter under this Agreement
requiring a vote of holders of Pari Passu Lien Debt, each Series of Pari Passu
Lien Debt will cast its votes in accordance with the Pari Passu Lien Documents
governing such Series of Pari Passu Lien Debt. The amount of Pari Passu Lien
Debt to be voted by a Series of Pari Passu Lien Debt will equal (1) the
aggregate outstanding principal amount of Pari Passu Lien Debt held by such
Series of Pari Passu Lien Debt (including outstanding letters of credit whether
or not then available or drawn, unless cash collateralized), plus (2) other than
in connection with an exercise of remedies, the aggregate unfunded commitments
to extend credit which, when funded, would constitute Debt of such Series of
Pari Passu Lien Debt. Following and in accordance with the outcome of the
applicable vote under its Pari Passu Lien Documents, the Pari Passu Lien
Representative of each Series of Pari Passu Lien Debt will vote the total amount
of Pari Passu Lien Debt under that Series of Pari Passu Lien Debt as a block in
respect of any vote under this Agreement. If any series of any Class of Pari
Passu Lien Debt consists of Hedging Obligations, the holders of those Hedging
Obligations will vote on matters concerning such Class of Pari Passu Lien Debt
in accordance with the applicable Pari Passu Lien Documents governing such
Hedging Obligations. In making any determination of the aggregate outstanding
principal amount of Pari Passu Lien Debt outstanding for purposes of the
provisions of the foregoing paragraph, any Pari Passu Lien Debt directly or
indirectly held or beneficially owned by Affiliates of the Company shall be
disregarded.

SECTION 7.3. Further Assurances; Insurance; Real Estate.

(a) The Company and each of the Subsidiary Guarantors will do or cause to be
done all acts and things (including the execution and delivery of security
agreement supplements, mortgages, deeds of trust, security instruments,
financing statements, title insurance, surveys and certificates and Opinions of
Counsel) that may be required, or that the Collateral Trustee from time to time
may reasonably request, to assure and confirm that the Collateral Trustee holds,
for the benefit of the holders of Pari Passu Lien Obligations, duly created and
enforceable and perfected Liens upon the Collateral (including any property or
assets that are acquired or otherwise become Collateral after the date hereof),
in each case as contemplated by, and with the Lien priority required under, the
Pari Passu Lien Documents; provided that except in the case of the creation,
perfection or protection of Liens securing the Notes over (i) the Capital Stock
of Unisys Global Holding B.V. (or its successors and assigns) or (ii) the
Capital Stock of any other Subsidiary (other than a Subsidiary organized under
the laws of the United States, a state or territory thereof or the District of
Columbia) of the Company or a Subsidiary Guarantor having (x) gross assets with
an aggregate book value exceeding 5.0% of Consolidated Total Assets or
(y) revenues exceeding 5.0% of the consolidated revenue of the Company and its
Restricted Subsidiaries, the Company and any Subsidiary Guarantor that is a
Domestic Subsidiary will not be required to take any actions under the laws of
any jurisdiction outside of the United States to create, perfect or protect the
Liens securing the Notes; provided, further, that the limitation in the
preceding proviso shall not apply (and the Company or such Subsidiary Guarantor
that is a Domestic Subsidiary shall take such actions) to the extent that the
Company or such Subsidiary Guarantor that is a Domestic Subsidiary takes any
such actions for the benefit of any other Debt or Pension Obligations of the
Company or the Subsidiary Guarantors.

 

35



--------------------------------------------------------------------------------

(b) If the Company or any Restricted Subsidiary pledges any assets or property
to secure any Pari Passu Lien Obligations, the Company or such Restricted
Subsidiary shall also pledge such assets or property to Equally and Ratably
secure the Notes, the Notes Indenture and the Subsidiary Guarantees.

(c) Upon the reasonable request of the Collateral Trustee or any Pari Passu Lien
Representative at any time and from time to time, the Company and each of the
Subsidiary Guarantors will promptly execute, acknowledge and deliver such
additional security documents, instruments, certificates, notices and other
documents, and take such other actions as may be reasonably required, or that
the Collateral Trustee may reasonably request, to create, perfect, protect,
assure or enforce the Liens and benefits intended to be conferred thereby, in
each case as contemplated by the Pari Passu Lien Documents for the benefit of
holders of Pari Passu Lien Obligations.

(d) The Company and each of its Subsidiaries will:

(1) keep their properties adequately insured at all times by financially sound
and reputable insurers, in such amounts and against such risks (and with such
deductibles, retentions and exclusions) as are commercially reasonable and
customary for companies in the same or similar businesses operating in the same
or similar locations;

(2) maintain such other insurance, to such extent and against such risks (and
with such deductibles, retentions and exclusions) as is commercially reasonable
and customary with companies in the same or similar businesses operating in the
same or similar locations, including public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by them;
and

(3) maintain such other insurance as may be required by law.

(e) Upon the written request of the Collateral Trustee, the Company and the
Subsidiary Guarantors will furnish to the Collateral Trustee all reasonably
requested information as to their property and liability insurance carriers.

(f) The Company will use its commercially reasonable efforts by the Issue Date
to cause the holders of any Pari Passu Lien Obligations, as a class, to be named
as additional insureds on all third-party liability insurance policies of the
Company and the Subsidiary Guarantors, and to cause the Collateral Trustee to be
named as loss payee as its interests may appear on all property insurance
policies of the Company and the Subsidiary Guarantors covering the Collateral.

(g) Upon the request of the Collateral Trustee, the Company and the Subsidiary
Guarantors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice
during regular business hours, to visit their offices and sites and inspect any
of the Collateral and to discuss matters relating to the

 

36



--------------------------------------------------------------------------------

Collateral with their respective officers. The Company and the Subsidiary
Guarantors shall, at any reasonable time and from time to time upon reasonable
prior notice during regular business hours, permit the Collateral Trustee or any
of its agents or representatives to examine and make copies of and abstracts
from the records and books of account of the Company and the Subsidiary
Guarantors and their respective Subsidiaries, all at the Company’s expense.

(h) With respect to any Mortgaged Property:

(1) Within 90 days of the date hereof or the date of acquisition, as applicable,
(i) the Collateral Trustee and the issuers of the title insurance policies (the
“Title Company”) being issued in connection with the Mortgages shall have
received fully executed and notarized Mortgages, which Mortgages shall be in
proper form for recording in all appropriate places in all applicable
jurisdictions located in the United States, encumbering the fee interests of the
Company and the Subsidiary Guarantors, as applicable, in the Mortgaged Property
and (ii) the Collateral Trustee shall have received confirmation that the Title
Company has accepted the Mortgages for recording.

(2) Within 90 days of the date hereof or the date of acquisition, as applicable,
(i) the Title Company shall have issued to the Collateral Trustee a title
insurance policy (or an unconditional marked commitment or signed pro forma
therefor) insuring each Mortgage to be a valid Lien with the priority described
therein (which shall in all events conform to the requirements of this
Agreement) against the Mortgaged Property described therein, free from all Liens
except Permitted Liens, for the full amount stated in the title insurance
policies, which amount shall be not less than the tax assessed value set forth
in the applicable appraisals covering the applicable Mortgaged Property that the
Company delivered to the Collateral Trustee prior to the date hereof; (ii) the
Title Company shall have issued such endorsements customarily issued by the
Title Company to each of the policies of title insurance to the extent available
in the relevant jurisdiction at ordinary rates (including, but not limited to,
ALTA comprehensive, access, deletion of arbitration, environmental lien
protection, address, tax map, survey, contiguity, subdivision, doing business,
and tax parcel); (iii) the Title Company shall have received all amounts
required to be paid to the Title Company to issue the title insurance policies
referred to in clause (i) above; and (iv) the Collateral Trustee shall have
received copies of the title insurance policies.

(3) Within 90 days of the date hereof or the date of acquisition, as applicable,
the Collateral Trustee and the Title Company shall have received ALTA surveys
with respect to each Mortgaged Property in form and substance necessary to
induce the Title Company to delete the general survey disclosure exception and
to issue the endorsements identified in Section 7.3(h)(2)(ii).

(4) Within 90 days of the date hereof or the date of acquisition, as applicable,
the Collateral Trustee shall have received flood certifications with respect to
each Mortgaged Property and evidence of flood insurance with respect to each
Mortgaged Property that is located in a community that participates in the
National Flood Insurance Program, which in all events complies with any
applicable regulations of the Board of Governors of the United States Federal
Reserve System.

 

37



--------------------------------------------------------------------------------

(5) With respect to any fee simple interest in any real property located in the
United States having a Fair Market Value of at least $5,000,000 acquired after
the date hereof by any of the Company or any Subsidiary Guarantor, the Company
or applicable Subsidiary Guarantor shall as soon as practicable (but in no event
later than 90 days following the date such real property is acquired), deliver
such items as were required to be delivered under the clauses (1) through (4)
above.

SECTION 7.4. RESERVED.

SECTION 7.5. Successors and Assigns.

(a) Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Pari Passu Lien Representative and each present and future holder of
Pari Passu Lien Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.

(b) Neither the Company nor any Subsidiary Guarantor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Company and the Subsidiary Guarantors hereunder will inure to the sole
and exclusive benefit of, and be enforceable by, the Collateral Trustee, each
Pari Passu Lien Representative and each present and future holder of Pari Passu
Lien Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

SECTION 7.6. Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

SECTION 7.7. Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Trustee:   

Wells Fargo Bank, National Association

MAC N9300-060

600 South, 4th Street, 6th Floor

Minneapolis, MN 55415

Attention: Corporate Trust Services – Unisys Administrator

Email: Lynn.m.steiner@wellsfargo.com

 

38



--------------------------------------------------------------------------------

If to the Company or any Subsidiary Guarantor:   

Unisys Corporation

801 Lakeview Drive, Suite 100

Blue Bell, PA 19424

Fax: (215) 986-0622, with a copy to

(215) 986-0624

Attention: Treasurer, with a copy to the General Counsel

If to the Notes Trustee:   

Wells Fargo Bank, National Association

MAC N9300-060

600 South, 4th Street, 6th Floor

Minneapolis, MN 55415

Attention: Corporate Trust Services – Unisys Administrator

Email: Lynn.m.steiner@wellsfargo.com

and if to any other Pari Passu Lien Representative, to such address as it may
specify by written notice to the parties named above.

All notices and communications will be faxed to the relevant fax number set
forth above emailed or mailed by first class mail, certified or registered,
return receipt requested, or by overnight air courier guaranteeing next day
delivery, to the relevant address set forth above or, as to holders of Pari
Passu Lien Debt, all notices and communications will be sent in the manner
specified in the Pari Passu Lien Documents applicable to such holder. Failure to
mail a notice or communication to a holder of Pari Passu Lien Debt or any defect
in it will not affect its sufficiency with respect to other holders of Pari
Passu Lien Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

SECTION 7.8. Notice Following Discharge of Pari Passu Lien Obligations. Promptly
following the Discharge of Pari Passu Lien Obligations with respect to one or
more Series of Pari Passu Lien Debt, each Pari Passu Lien Representative with
respect to each applicable Series of Pari Passu Lien Debt that is so discharged
will provide written notice of such discharge to the Collateral Trustee and to
each other Pari Passu Lien Representative.

SECTION 7.9. Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

SECTION 7.10. Compensation; Expenses. The Company and the Subsidiary Guarantors
jointly and severally agree to pay, promptly upon demand:

(1) such compensation to the Collateral Trustee and its agents as the Company
and the Collateral Trustee may agree in writing from time to time;

 

39



--------------------------------------------------------------------------------

(2) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Security Document
or any consent, amendment, waiver or other modification relating hereto or
thereto;

(3) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee incurred in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the other Security Documents or any consent, amendment,
waiver or other modification relating hereto or thereto and any other document
or matter requested by the Company or any Subsidiary Guarantor;

(4) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, court costs, expenses and taxes, stamp or documentary taxes, and search
fees;

(5) all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of
the Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of rights or performance of obligations by the Collateral Trustee thereunder;
and

(6) after the occurrence of any Pari Passu Lien Debt Default, all reasonable
costs and expenses incurred by the Collateral Trustee, its agents and any Pari
Passu Lien Representative in connection with the preservation, collection,
foreclosure or enforcement of the Collateral subject to the Security Documents
or any interest, right, power or remedy of the Collateral Trustee or in
connection with the collection or enforcement of any of the Pari Passu Lien
Obligations or the proof, protection, administration or resolution of any claim
based upon the Pari Passu Lien Obligations in any Insolvency Proceeding,
including all reasonable fees and disbursements of attorneys, accountants,
auditors, consultants, appraisers and other professionals engaged by the
Collateral Trustee, its agents or the Pari Passu Lien Representatives.

The agreements in this Section 7.10 will survive repayment of all other Pari
Passu Lien Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.11. Indemnity.

(a) The Company and the Subsidiary Guarantors jointly and severally agree to
defend, indemnify, pay and hold harmless the Collateral Trustee and its
Affiliates and each and all of the directors, officers, partners, trustees,
employees, attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided that no
Indemnitee will be entitled to indemnification hereunder with respect to any
Indemnified Liability to the extent such Indemnified Liability is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

40



--------------------------------------------------------------------------------

(b) All amounts due under this Section 7.11 will be payable upon demand.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.11(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Company and the
Subsidiary Guarantors will contribute the maximum portion that it is permitted
to pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

(d) Neither the Company nor any Subsidiary Guarantor will ever assert any claim
against any Indemnitee, on any theory of liability, for any lost profits or
special, indirect or consequential damages or (to the fullest extent a claim for
punitive damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Pari Passu Lien
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and the Company and each
of the Subsidiary Guarantors hereby forever waives, releases and agrees not to
sue upon any claim for any such lost profits or special, indirect, consequential
or (to the fullest extent lawful) punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(e) The agreements in this Section 7.11 will survive repayment of all other Pari
Passu Lien Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.12. Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

SECTION 7.13. Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

SECTION 7.14. Obligations Secured. All obligations of the Company and the
Subsidiary Guarantors set forth in or arising under this Agreement will be Pari
Passu Lien Obligations and are secured by all Liens granted by the Security
Documents.

SECTION 7.15. Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT.

SECTION 7.16. Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement or any of the
other Security Documents may be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, the Company and each Subsidiary Guarantor, for
itself and in connection with its properties, irrevocably:

(1) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

(2) waives any defense of forum non conveniens;

 

41



--------------------------------------------------------------------------------

(3) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.7;

(4) agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

(5) agrees that each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

SECTION 7.17. Waiver of Jury Trial. Each party to this Agreement waives its
rights to a jury trial of any claim or cause of action based upon or arising
under this Agreement or any of the other Security Documents or any dealings
between them relating to the subject matter of this Agreement or the intents and
purposes of the other Security Documents. The scope of this waiver is intended
to be all-encompassing of any and all disputes that may be filed in any court
and that relate to the subject matter of this Agreement and the other Security
Documents, including contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each party to this Agreement acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each party hereto has already relied on this waiver in entering into this
Agreement, and that each party hereto will continue to rely on this waiver in
its related future dealings. Each party hereto further warrants and represents
that it has reviewed this waiver with its legal counsel and that it knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. This waiver is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 7.17 and executed by each of the parties hereto), and
this waiver will apply to any subsequent amendments, renewals, supplements or
modifications of or to this Agreement or any of the other Security Documents or
to any other documents or agreements relating thereto. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

SECTION 7.18. eSignatures; Counterparts. This Agreement and any amendments,
modifications or waivers in respect hereof, shall be valid, binding, and
enforceable against a party when executed and delivered by an authorized
individual on behalf of the party by means of (i) an original manual signature;
(ii) a faxed, scanned, or photocopied manual signature, or (iii) any other
electronic signature permitted by the federal Electronic Signatures in Global
and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, and/or any other relevant electronic signatures law, including
any relevant provisions of the UCC (collectively, “Signature Law”), in each case
to the extent applicable. Each faxed, scanned, or photocopied manual signature,
or other electronic signature, shall for all purposes have the same validity,
legal effect, and admissibility in evidence as an original manual signature.
Each party hereto shall be entitled to conclusively rely upon, and shall have no
liability with respect to, any faxed, scanned, or photocopied manual signature,
or other electronic signature, of any other party and shall have no duty to
investigate, confirm or otherwise verify the validity or authenticity thereof.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts shall, together,
constitute one and the same instrument. For the avoidance of doubt, original
manual signatures shall be used for execution or indorsement of writings when
required under the UCC or other Signature Law due to the character or intended
character of the writings.

 

42



--------------------------------------------------------------------------------

SECTION 7.19. Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto on the date
hereof and receipt by each party of written notification of such execution and
written or telephonic authorization of delivery thereof.

SECTION 7.20. Additional Subsidiary Guarantors. The Company will cause each
Subsidiary that becomes a Subsidiary Guarantor or is required by any Pari Passu
Lien Document to become a party to this Agreement to become a party to this
Agreement, for all purposes of this Agreement, by causing such Subsidiary to
execute and deliver to the Collateral Trustee a Collateral Trust Joinder,
whereupon such Subsidiary will be bound by the terms hereof to the same extent
as if it had executed and delivered this Agreement as of the date hereof. The
Company shall promptly provide each Pari Passu Lien Representative with a copy
of each Collateral Trust Joinder executed and delivered pursuant to this
Section 7.20; provided, however, that the failure to so deliver a copy of the
Collateral Trust Joinder to any then existing Pari Passu Lien Representative
shall not affect the inclusion of such Person as a Subsidiary Guarantor if the
other requirements of this Section 7.20 are complied with.

SECTION 7.21. Continuing Nature of this Agreement. This Agreement will be
reinstated if at any time any payment or distribution in respect of any of the
Pari Passu Lien Obligations is rescinded or must otherwise be returned in an
Insolvency Proceeding or otherwise by any holder of Pari Passu Lien Obligations
or Pari Passu Lien Representative or any representative of any such party
(whether by demand, settlement, litigation or otherwise).

SECTION 7.22. Insolvency. This Agreement will be applicable both before and
after the commencement of any Insolvency Proceeding by or against the Company or
any Subsidiary Guarantor. The relative rights, as provided for in this
Agreement, will continue after the commencement of any such Insolvency
Proceeding on the same basis as prior to the date of the commencement of any
such case, as provided in this Agreement.

SECTION 7.23. Rights and Immunities of Pari Passu Lien Representatives. The Pari
Passu Lien Representatives will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Notes Indenture and any future Pari
Passu Lien Representative will be entitled to all of the rights, protections,
immunities and indemnities set forth in the credit agreement, indenture or other
agreement governing the applicable Pari Passu Lien Debt with respect to which
such Person is acting or will act as representative, in each case as if
specifically set forth herein. In no event will any Pari Passu Lien
Representative be liable for any act or omission on the part of the Company or
any Subsidiary Guarantor or the Collateral Trustee hereunder.

SECTION 7.24. Patriot Act. The parties hereto acknowledge that in accordance
with Section 326 of the USA Patriot Act the Collateral Trustee, like all
financial institutions, is required to obtain, verify, and record information
that identifies each person or legal entity that establishes a relationship or
opens an account with Wells Fargo Bank, National Association. The parties to
this Agreement agree that they will provide the Collateral Trustee with such
information as it may request in order for the Collateral Trustee to satisfy the
requirements of the USA Patriot Act.

 

43



--------------------------------------------------------------------------------

SECTION 7.25. Force Majeure. The Collateral Trustee shall not incur any
liability for not performing any act or fulfilling any duty, obligation or
responsibility hereunder by reason of any occurrence beyond the control of the
Collateral Trustee (including, but not limited to, any act or provision of any
present or future law or regulation or Governmental Authority, any act of God or
war, civil unrest, local or national disturbance or disaster, any act of
terrorism, or the unavailability of the Federal Reserve Bank wire or facsimile
or other wire or communication facility).

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

UNISYS CORPORATION By:  

/s/ Michael M. Thomson

  Name: Michael M. Thomson   Title: Senior Vice President and Chief  
          Financial Officer UNISYS AP INVESTMENT COMPANY I By:  

/s/ Gary M. Polikoff

  Name: Gary M. Polikoff   Title: President UNISYS HOLDING CORPORATION By:  

/s/ Gary M. Polikoff

  Name: Gary M. Polikoff   Title: President UNISYS NPL, INC. By:  

/s/ Gary M. Polikoff

  Name: Gary M. Polikoff   Title: President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Notes Trustee under the Notes
Indenture By:  

/s/ Stefan Victory

  Name: Stefan Victory   Title: Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Trustee By:  

/s/ Stefan Victory

  Name: Stefan Victory   Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

to Collateral Trust Agreement

FORM OF

ADDITIONAL SECURED DEBT DESIGNATION

Reference is made to the Collateral Trust Agreement, dated as of October 29,
2020 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Unisys
Corporation, a Delaware corporation (the “Company”), the Subsidiary Guarantors
from time to time party thereto, Wells Fargo Bank, National Association, as
Trustee under the Notes Indenture (as defined therein), the other Pari Passu
Lien Representatives from time to time party thereto and Wells Fargo Bank,
National Association, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Additional Pari Passu Lien Debt Designation is being
executed and delivered in order to designate additional secured debt as Pari
Passu Lien Debt entitled to the benefit of the Collateral Trust Agreement.

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:

(A) [insert name of the Company or Subsidiary Guarantor] intends to incur
additional Pari Passu Lien Debt (“Additional Pari Passu Lien Debt”) which will
be Pari Passu Lien Debt permitted by each applicable Pari Passu Lien Document to
be secured by a Pari Passu Lien pari passu with all previously existing and
future Pari Passu Lien Debt;

(B) such Additional Pari Passu Lien Debt is permitted by each applicable Pari
Passu Lien Document;

(C) the name and address of the Pari Passu Lien Representative for the
Additional Pari Passu Lien Debt for purposes of Section 7.7 of the Collateral
Trust Agreement is:

 

                                                                               
                                                                             
Telephone:                                                           
Fax:                                                                    

(D) the Company has caused a copy of this Additional Pari Passu Lien Debt
Designation to be delivered to each existing Pari Passu Lien Representative.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Additional Pari Passu Lien Debt
Designation to be duly executed by the undersigned officer as of
_______________, 20____.

 

UNISYS CORPORATION By:                                         
                                             
Name:                                                                        
Title:                                                                        

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Pari Passu Lien Debt Designation.

 

Wells Fargo Bank, National Association, as Collateral Trustee By:  
                                                                                
    Name:                                                                      
  Title:                                                                        

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

to Collateral Trust Agreement

FORM OF

COLLATERAL TRUST JOINDER – ADDITIONAL DEBT

Reference is made to the Collateral Trust Agreement, dated as of October 29,
2020 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Unisys
Corporation, a Delaware corporation (the “Company”), the Subsidiary Guarantors
from time to time party thereto, Wells Fargo Bank, National Association, as
Trustee under the Notes Indenture (as defined therein), the other Pari Passu
Lien Representatives from time to time party thereto and Wells Fargo Bank,
National Association, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being Additional Pari Passu Lien Debt under the
Collateral Trust Agreement.

1 Joinder. The undersigned, ________________, a _______________, (the “New
Representative”) as [trustee, administrative agent] under that certain [describe
applicable indenture, credit agreement or other document governing the
Additional Pari Passu Lien Debt] hereby agrees to become party as a Pari Passu
Lien Representative under the Collateral Trust Agreement for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the
Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

2. Lien Sharing and Priority Confirmation.

The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Pari Passu Lien Debt for which the
undersigned is acting as Pari Passu Lien Representative, hereby agrees, for the
enforceable benefit of all holders of each existing and future Series of Pari
Passu Lien Debt and each other existing and future Pari Passu Lien
Representative and as a condition to being treated as Pari Passu Lien Debt under
the Collateral Trust Agreement that:

(a) all Pari Passu Lien Obligations will be and are secured Equally and Ratably
by all Pari Passu Liens at any time granted by the Company or any Subsidiary
Guarantor to secure any Obligations in respect of any Series of Pari Passu Lien
Debt, whether or not upon property otherwise constituting collateral for such
Series of Pari Passu Lien Debt, and that all such Pari Passu Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Pari
Passu Lien Obligations Equally and Ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Pari Passu Lien Debt for which the undersigned is acting as Pari Passu
Lien Representative are bound by the provisions of the Collateral Trust
Agreement, including the provisions relating to the ranking of Pari Passu Liens
and the order of application of proceeds from the enforcement of Pari Passu
Liens; and

 

B-1



--------------------------------------------------------------------------------

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
_________________, 20____.

 

[insert name of the New Representative] By:  
                                                                                
    Name:                                                                      
  Title:                                                                        

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

 

Wells Fargo Bank, National Association, as Collateral Trustee By:  
                                                                                
    Name:                                                                      
  Title:                                                                        

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

to Collateral Trust Agreement

FORM OF

COLLATERAL TRUST JOINDER – ADDITIONAL SUBSIDIARY GUARANTOR

Reference is made to the Collateral Trust Agreement, dated as of October 29,
2020 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Unisys
Corporation, a Delaware corporation (the “Company”), the Subsidiary Guarantors
from time to time party thereto, Wells Fargo Bank, National Association, as
Trustee under the Notes Indenture (as defined therein), the other Pari Passu
Lien Representatives from time to time party thereto and Wells Fargo Bank,
National Association, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.20 of the Collateral Trust Agreement.

1. Joinder. The undersigned, _________________, a _______________, hereby agrees
to become party as a Subsidiary Guarantor under the Collateral Trust Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Collateral Trust Agreement as fully as if the undersigned had
executed and delivered the Collateral Trust Agreement as of the date thereof.

2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
__________________, 20____.

 

[                                                                             
         ] By:                                         
                                             
Name:                                                                        
Title:                                                                        

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Subsidiary Guarantor:

 

Wells Fargo Bank, National Association, as Collateral Trustee By:  
                                                                                
    Name:                                                                      
  Title:                                                                        

 

C-1



--------------------------------------------------------------------------------

SCHEDULE 1

to Collateral Trust Agreement

Mortgaged Properties

None as of the Issue Date.

 

Schedule 1